department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number legend b founder owner director c founder owner director m area of operation o name of league q state r date t date u date uil dollar_figure dear issues we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the internal_revenue_code the basis for our conclusion is set forth below do you fail the organizational_test yes for the reasons explained below do your earnings inure to the benefit of insiders yes for the reasons explained letter cg catalog number 47630w below do your activities result in more than insubstantial private benefit yes for the reasons explained below facts b c husband and wife owned and operated a for-profit amateur minor league football team less than years later after starting the team they voluntarily dissolved the for- profit in order to apply for a not for profit referencing the same ownership in order to keep the name the same in addition the same ein number of the dissolved for-profit continued to be used for the not for profit entity the program re formed as a not for profit so that if we the team had to pay for items merchandise services etc they would at least be tax deductible becoming a non-profit will help open a lot of doors for the organization on different levels b and c incorporated you in q on date r your purpose in pertinent part is to form an amateur minor league football team to regulate standardize and promote the highest possible level of football competition amongst its your members in the community your dissolution clause states upon dissolution the remaining assets will be used exclusively for exempt purposes’ b and c are your only board members and they are described throughout your application as the founders and owners of the team the application also shows b is a player on your team information provided along with your primary activity is the operation of a minor league football team the brochure you provided advertises you as a professional minor league at its best you advertise times for interested individuals to try out for the team the players must be or older or age with a parents or guardians permission and pay a small fee to try out players admitted to the team must buy their own equipment as well as pay a fee of about dollar_figure players receive no compensation your football season typically includes practice two days a week and season play consisting of ten games against other minor league teams you also encourage your players to be involved in community and charitable activities and require a minimum of ten hours commitment from each player to such activities get together off the field for interaction you have weekly players’ night out where players you offer players another chance at playing football you film all games and provide copies to players who are looking to advance their careers through recruitment college or the nfl a news article quotes one of your coaches describing your players as some are out here trying to move to a different level like arena football some are just out here to play some are trying to hold on to the past other articles and promotional letter cg catalog number 47630w materials suggest players may receive opportunities to play college or professional football a flyer states the sky’s the limit with respect to possible opportunities for career advancement your staff includes a head coach assistant coaches offensive and defensive coordinators video and media coordinators grounds keeper etc all staff positions are volunteer and no one is compensated your sources of income include gross_receipts from admission to your games sponsorship and advertising financial statements provided for the for-profit team indicated it operated initially at a profit prior to your formation the for-profit team realized a loss your financial statements continue to show financial losses expenses include advertising league fees rental of game and practice fields and payments for officials and team transportation auto costs to around dollar_figure your balance_sheet reflects a loan from an officer this amount ranged from around dollar_figure no explanation was provided for the varying amounts you explained that b and c mortgaged their home to finance the team you submitted documentation from prior to your formation indicating a loan amount of over by fy ended from a bank to b and c law sec_501 of the internal_revenue_code code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organizations assets would be considered dedicated for an exempt_purpose for example if upon dissolution letter cg catalog number 47630w such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or the state_or_local_government for a public purpose regulations sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one of more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interests in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_64_275 1964_2_cb_142 held an organization formed for the purpose of providing advanced training to suitable candidates in the techniques of racing small sailboats in national and international competition and thereby improving the caliber of candidates representing the united_states in olympic and pan american games qualifies for exemption as an educational_organization described in sec_501 revrul_65_2 1965_1_cb_227 held a foundation which is organized and operated exclusively for the purpose of teaching a particular sport to the children of a community by providing free instruction free equipment and facilities for playing the game qualifies for exemption from federal_income_tax under sec_501 of the code revrul_76_441 1976_2_cb_147 presents two situations concerning school operations in the first scenario a nonprofit school succeeded to the assets of a for- profit school while the former owners were employed in the new school the board_of directors was completely different the ruling concludes that the transfer did not serve letter cg catalog number 47630w private interests part of that conclusion was based on the independence of the board in the second scenario the for-profit school converted to a nonprofit school the former owners became the new school's directors the former owners new directors benefited financially from the conversion the ruling concludes that private interests were served revrul_77_365 1977_2_cb_192 held an otherwise qualifying nonprofit organization that conducts clinics workshops lessons and seminars at municipal parks and recreational areas to instruct and educate individuals in a particular sport is operated exclusively for educational_purposes and qualifies for exemption in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number of or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university american science foundation v commissioner tcmemo_1986_556 indicates that an organization must establish through the administrative record that it operates as a sec_501 organization the 86_tc_916 describes an organization in which the court wrote that private_inurement is strongly suggested where an individual or small_group of individuals are the principle contributors to an organization and that individual or small_group of individuals have exclusive control_over the management of the organization’s funds in wayne baseball inc v c i r tcmemo_1999_304 wl it was determined that a highly competitive amateur baseball league did not qualify for exemption under c team members were recruited from a series of spring tryouts were comprised of players who each possessed a high degree of baseball skills the team did not have a formal instructional program players relied on informal interaction to seek advice self-teaching and hands-on experience during games no admission was charged to spectators who watched the games although spectators were allowed to watch the baseball games for free the organization’s activities did not promote the game of baseball in the surrounding community instead the court found that organization’s purpose was to provide a team for the enjoyment recreation and social interaction of its players letter cg catalog number 47630w application of law organizational_test your articles of incorporation do not contain the requisite purpose and dissolution provisions your purposes are broader than the purposes specified in sec_501 and sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations the dissolution clause does not meet the requirements of sec_1_501_c_3_-1 of the regulations since it simply indicates the remaining assets will be used exclusively for exempt purposes this statement does not dedicate assets exclusively for exempt purposes inurement private benefit you are not as described in sec_501 and you do not meet operational_test as described in sec_1_501_c_3_-1 of the regulations you provide football players of all ages another opportunity to play football you operate an adult minor league team owned by your directors and comprised of members of the community selected through tryouts to compete in a league against other teams you operate to provide your players an opportunity to advance their careers through recruitment college or the nfl you are not as described in sec_1_501_c_3_-1 of the code because your net_earnings inure to the benefit of band c band c who are your founders and officers are also described as owners of your team they paid a franchise fee and financed your activities with personal loans obtained by mortgaging of their residence the amount is shown as your liability on your balance_sheet b c owned stock and were paid dividends prior to your conversion to a non-profit therefore you serve the private interests of b and c and do not meet this requirement of the regulations you are not as described in sec_1_501_c_3_-1 of the regulations because you are operated for the benefit of your founders owners and officers b and c you also serve the private interests of your players by assisting eligible players get opportunities to play at the college or professional levels you are not like the organizations described in revrul_65_2 and revrul_64_275 you are organized and operated to recruit adult football players to play in a minor league with the hope that they can move on to the professional level you are similar to the second organization described in revrul_76_441 the catalog number 47630w letter cg officers of the for-profit continued as officers of the non-profit the personal loan from the officer continued to be a liability of the non-profit and there was no indication that any of the assets were transferred to the non-profit there have been no changes in your activities and you continue to operate in the same fashion as when you were a for- profit entity furthermore you have indicated that expenses while operating as a for- profit were cost-prohibitive at a minimum you would be able to reduce expenses by not having to pay sales_taxes for purchases as a sec_501 organization you are unlike the organization described in revrul_77_365 your purpose is to provide a venue for men in m to engage in the sport of football and potentially enter the collegiate or professional arena you require potential players to pay registration fees to tryout out for your team player fees are required of those who make the team the players must possess certain skills to play on your team similar to better business bureau of washington d c inc v united_states you operate for the substantial non-exempt purpose of managing and operating a minor league football team that is owned by your founders officers as in american science foundation v commissioner you have failed to establish through the administrative record that you operate as a sec_501 organization you have not established that you are educational and that your earnings do not inure to the benefit of b and c your founders officers like the organization in the church of eternal life and liberty inurement is strongly suggested because you too have a small_group of individuals namely your founders b and c who have used funds from the mortgage of their home for your operations and have exclusive control_over the management of your funds you are similar to the organization described in wayne baseball inc you recruit players through tryouts and promote by advertising in the media many of your players play for the love of the sport and community benefit if any is incidental to the main purpose of playing on a team in the minor league in addition you also charge spectators for attending the games applicant’s position you indicate that young men to be better on and off the field and another give back community service of your time is devoted to playing football is spent teaching is spent participating in you formed as a non-profit so that if you had to pay for items merchandise services etc letter cg catalog number 47630w they would at least be tax deductible as a for-profit the program does not and cannot generate enough funds to run properly without having to cut corners becoming a non profit will help open a lot of doors for you on different levels service’s response to applicant’s position - of your time is devoted to football the facts show although you indicate only otherwise you spend time on the sport for summer conditioning team tryouts preseason weekend practices two preseason games official season practices held twice weekly ten official season games and playoff games over a period of nine to ten months during the year is substantial besides playing together on the football field weekly players night out events enable players to bond together off field team building is the purpose for the weekly events which encourages and facilitates positive interaction amongst your team’s players and helps create a stronger team your players’ community service and outreach activities are incidental compared to the time spent for training for and playing the game your players’ appearances at various community events accomplish the following raise the public’s awareness of the events and or fundraisers serve as a public relations campaign for the team and increase the team’s exposure within the community your reason for applying for non-profit status is to obtain merchandise or services tax free and to enable the opening of a lot of doors at different levels you will also help alleviate b and c’s financial burden of owning the team conclusion organizational based on the above we find that you are not organized for exempt purposes within the meaniiig of sec_501 of the code specifically you do not meet the organizational_test for exemption because the language in your organizing document does not meet the organizational_test requirements under sec_501 of the code inurement private benefit you fail the operational_test because you are not operated exclusively for sec_501 purposes specifically you are operated to own and manage a minor league team providing opportunities for your players to move on to the professional level and for the private benefit of your founders and officers b and c letter cg catalog number 47630w accordingly we conclude you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal the statement of facts item must be accompanied by the following declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code section letter cg catalog number 47630w b provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service internal_revenue_service you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely holly o paz director exempt_organizations ruling and agreements letter cg catalog number 47630w
